Circuit Court for Montgomery County
Case No. 477327-V


                                                                                            IN THE COURT OF APPEALS

                                                                                                  OF MARYLAND

                                                                                              Misc. Docket AG No. 54
                                                                                              September Term, 2019


                                                                                       ATTORNEY GRIEVANCE COMMISSION
                                                                                                OF MARYLAND

                                                                                                            v.

                                                                                          ANGEL ARTURO VILADEGUT


                                                                                          Barbera, C. J.,
                                                                                          McDonald
                                                                                          Watts
                                                                                          Hotten
                                                                                          Getty
                                                                                          Booth
                                                                                          Biran

                                                                                                                 JJ.

                                                                                               PER CURIAM ORDER



                                                                                                 Filed: March 1, 2021




     Pursuant to Maryland Uniform Electronic Legal
    Materials Act
    (§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                        2021-03-01 11:25-05:00




    Suzanne C. Johnson, Clerk
ATTORNEY GRIEVANCE                                *      IN THE
COMMISSION OF MARYLAND
                                                  *      COURT OF APPEALS

v.                                                *      OF MARYLAND

                                                  *      Misc. Docket AG No. 54

ANGEL ARTURO VILADEGUT                            *      September Term, 2019


                                   PER CURIAM ORDER

       For reasons to be stated in an opinion later to be filed, it is this 1st day of March

2021

       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Angel

Arturo Viladegut be, and he is hereby, disbarred, effective immediately, from the further

practice of law in the State of Maryland; and it is further


       ORDERED that the Clerk of this Court shall strike the name of Angel Arturo

Viladegut from the register of attorneys, and pursuant to Maryland Rule 19-761, shall

certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial

tribunals in the State; and it is further


       ORDERED that Respondent shall pay all costs as taxed by the Clerk of this

Court, including the costs of all transcripts, pursuant to Maryland Rule 19-709, for which

sum judgment is entered in favor of the Attorney Grievance Commission of Maryland

against Angel Arturo Viladegut.


                                                  /s/ Mary Ellen Barbera
                                                        Chief Judge